IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-30546
                          Summary Calendar



     ROBERT JACKSON,

                                          Plaintiff-Appellant,

          versus


     BYRD, Warden; CORRECTIONAL
     CORPORATION OF AMERICA,
     of Tennessee; DEPARTMENT OF
     CORRECTIONS; HUBERT, Warden;
     LUCAS, Chief, HASSLE, Captain;
     J. BROWN; MACKEY; C. SWEARINGEN;
     MYLES, Lieutenant,

                                          Defendants-Appellees.




           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 01-CV-238

                         September 4, 2001

Before GARWOOD, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Robert Jackson, Louisiana inmate #295276, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 complaint as frivolous.

Jackson argues that his Eighth Amendment rights were violated when


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
he was denied the prescription drug “Batroban” and when prison

nurses refused to change his dressings.           He further argues that he

suffered violations of his Eighth Amendment and substantive due

process rights when he was ordered to remain naked in a cold cell

for fourteen hours.

     Prison   officials    violate       the    constitutional    prohibition

against   cruel   and   unusual   punishment        when   they   demonstrate

deliberate indifference to a prisoner’s serious medical needs,

constituting an unnecessary and wanton infliction of pain.            Wilson

v. Seiter, 501 U.S. 294, 297 (1991).

     The documents submitted with the complaint refute Jackson’s

allegations of deliberate indifference.              Jackson was not only

treated on a continuous basis for his medical condition, but he

received medication for it as well.            The fact that it was not the

medication Jackson would have liked to have received does not give

him a cognizable claim under 42 U.S.C. § 1983.                See Norton v.

Dimazana, 122 F.3d 286, 292 (5th Cir. 1997).           Jackson’s allegation

that the prison nurses failed to change his dressings is also

unsupported by the record.        The district court did not err in

dismissing Jackson’s Eighth Amendment medical treatment claim as

frivolous, and we affirm that part of its judgment.

     If Jackson’s pleadings are given a liberal construction, see

United States v. Riascos, 76 F.3d 93, 94 (5th Cir. 1996), he has

also raised an Eighth Amendment claim insofar as he has alleged


                                     2
that several of the defendants ordered him to remain naked in a

cold cell for fourteen hours in retaliation for filing a false

complaint of sexual harassment against one of the female correction

officers.   This is not a facially frivolous claim.   See Gregg v.

Georgia, 428 U.S. 153, 173 (1976); Berry v. Brady, 192 F.3d 504,

507 (5th Cir. 1999) (punishment rises to the level of “cruel and

unusual” if it involves the wanton and unnecessary infliction of

pain). The magistrate judge did not address this allegation in his

report, and the district court did not rule on its merits.      We

therefore reverse in part and remand for the district court to

address the merits of the retaliation claim.   See Eason v. Thaler,

14 F.3d 8, 9 & n.5 (5th Cir. 1994) (unless pro se prisoner’s

complaint is fantastic or delusional, he should be allowed to make

more specific allegations of his constitutional claim).

            AFFIRMED IN PART; REVERSED IN PART; REMANDED




                                 3